                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GOPRO, INC.,                                      Case No. 19-cv-01004-SI
                                   8                    Plaintiff,
                                                                                           ORDER RE DEFENDANT'S MOTION
                                   9             v.                                        TO DISMISS
                                  10     ALLIED SUNNY LTD., et al.,                        Re: Dkt. No. 11
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On February 22, 2019, plaintiff GoPro, Inc. (“GoPro”) filed a complaint initiating the instant

                                  14   action in the Northern District of California. Dkt. No. 1. On March 14, 2019, defendants filed a

                                  15   motion to dismiss for improper service, improper venue, and lack of personal jurisdiction. Dkt. No.

                                  16   11. On March 28, 2019, GoPro timely filed an Amended Complaint as well as an opposition to the

                                  17   motion to dismiss. Dkt. Nos. 20, 21; see also See Fed. R. Civ. P. 15(a)(1)(B). In its opposition,

                                  18   plaintiff explained that defendants refused to withdraw their motion to dismiss despite the filing of

                                  19   the amended complaint. Dkt. No. 21 at 2.

                                  20          The original complaint has been superseded by the amended complaint and the Court will

                                  21   therefore deem the first motion to dismiss withdrawn. Defendants shall respond to the amended

                                  22   complaint no later than April 19, 2019.

                                  23

                                  24          IT IS SO ORDERED.

                                  25   Dated: April 1, 2019

                                  26                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  27                                                   United States District Judge
                                  28
